DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to RCE/Amendment filed 12/17/2021.
Claims 1-2 and 4-26 are pending in this application. In the Amendment, claims 1-2, 10-17, 19 and 22-25 are amended, claim 3 is cancelled and claim 26 is new.
Response to Arguments
Applicant’s arguments with respect to claims amended 12/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9, 11-12, 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588) in view of Momchilov et al. (“Momchilov”, US 2012/0084663) in view of Dodge et al. (“Dodge”, US 2007/0198950) and further in view of VanBlon et al. (“VanBlon”, US 2013/0219338).
As per claim 1, Kerzner teaches a method comprising: 
receiving, from a server (Kerzner, col.6, lines 1-29 Fig.2, server 250) and by a computing device that includes a display (Kerzner, Fig.1, display 110), data that indicates an area of interest touch input on location 116 indicates area of interest is content element 118) and a zoom factor (Kerzner, col.4, lines 50-54, magnification factor), wherein the area of interest is indicative of one or more first interface elements (Kerzner, col.5, lines 15-29, area of interest is content element 118), and wherein the zoom factor is based on an orientation of the computing device (Kerzner, col.6, lines 44-46, col.8, lines 32-42, col.10, lines 22-23, orientation); 
providing, by the computing device, an overlay on the display of the computing device (Kerzner, Fig.1, overlay 120), wherein the overlay includes, based on the area of interest and the zoom factor (Kerzner, col.9, lines 3-14, magnification module displays selected content in magnified size), a first scaled image that provides a zoomed appearance of the one or more first user interface elements (Kerzner, col.11, lines 19-32; Fig.1, overlay 120); and 
changing, by the computing device and based on a first user input associated with the overlay, the overlay to include a second scaled image that provides a zoomed appearance of one or more second user interface elements (Kerzner, Figs.5A-5C; col.12, line 58-col.13, line 46, overlay changes from element 512 to 522 to 532).
Although Kerzner teaches a virtual cloud server for receiving and processing data from a remote computing device (Kerzner, col.6, lines 1-29, col.10, lines 38-55, Fig.2, server 250), Kerzner does not explicitly teach the elements to be within a graphical representation of a virtualized application being remotely executed for the computing device; wherein the zoom factor is based on a screen size of the display; and causing, by the computing device and based on a second user input associated with the overlay, initiation of a function of the virtualized application. Momchilov teaches a method of remotely executing applications wherein the application elements are within a graphical representation of a virtualized application being virtual screens from virtualization server) and causing, by the computing device, initiation of a function of the virtualized application (Momchilov, para.83, 86, 91-101, event notification to modify display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Momchilov’s teaching with Kerzner’s method in order to reduce the processing effort of the client.
Additionally, the method of Kerzner and Momchilov does not teach wherein the zoom factor is based on a screen size of the display.  Dodge teaches a method of zooming on user interface elements as an overlay wherein the zoom factor is based on a screen size (Dodge, para.36, magnification based on screen size).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dodge’s teaching with the method of Kerzner and Momchilov in order to magnify content to a suitable size.
Furthermore, the method of Kerzner, Momchilov and Dodge does not teach causing, based on a second user input associated with the overlay, initiation of a function.  VanBlon teaches a method of magnifying controls on a user interface and based on a second user input associated with an overlay (VanBlon, Fig.3, para.33, input on controls in magnification interface), initiation of a function (VanBlon, para.33, if control selected then executed; Fig.4, control selected 470).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include VanBlon’s teaching with the method of Kerzner, Momchilov and Dodge in order to execute controls.
As per claim 2, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, wherein the computing device communicates with the server via at least a request for magnified data; Momchilov, para.41, 43); and wherein receiving the data is as a response to the sending of the request for the data (Kerzner, col.10, lines 38-55, server receives data; Momchilov, para.41, 43). 
As per claim 4, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, wherein the area of interest is calculated based on information corresponding to: clickable user interface (UI) elements (Kerzner, col.7, lines 43-52, contextual elements; VanBlon, para.29, visual controls); screen size of the display (Dodge, para.36, magnification based on screen size); device screen pixel density of the display (Dodge, para.36, screen resolution); and current orientation of the computing device (Kerzner, col.6, lines 44-46, col.8, lines 32-42, col.10, lines 22-23, orientation). 
As per claim 5, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, further comprising: determining, based on either one of the first user input or the second user input, to close the overlay (Kerzner, col.15, lines 41-60, hide magnification area; VanBlon, para.29, touch outside closes overlay); and responsive to the determination: closing the overlay (Kerzner, col.15, lines 41-60, hide magnification area; VanBlon, para.29, touch outside closes overlay); and reverting the display to its state before the providing of the overlay (Kerzner, col.15, lines 41-60, hide magnification area; VanBlon, para.29, touch outside closes overlay).
As per claim 6, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, further comprising receiving a multi-finger tap, wherein the multi-finger tap defines the area of interest (Dodge, para.34, multifinger gestures). 
user sets minimum size for elements). 
As per claim 11, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, wherein the zoom factor and the area of interest are based on normal screen coordinates (Kerzner, col.10, lines 45-48, user preferred portion for magnification), and wherein the method further comprises translating, based on a user touching within the overlay, touch point coordinates, that are within the overlay, to translated coordinates that are based on the normal screen coordinates (Kerzner, col.5, 13-16, col.7, lines 35-42, coordinate location; col.10, lines 47-48; Momchilov, para.86, 90-92, location coordinates). 
As per claim 12, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, wherein the zoom factor and the area of interest are based on normal screen coordinates (Kerzner, col.10, lines 45-48, user preferred portion for magnification), and wherein a response to a user interaction within the overlay is performed based on translating touch point coordinates associated with the display of the computing device to translated coordinates that are based on the normal screen coordinates (Kerzner, col.5, 13-16, col.7, lines 35-42, coordinate location; col.10, lines 47-48; Momchilov, para.86, 90-92, location coordinates). 
Claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
As per claim 20, the device of Kerzner, Momchilov, Dodge and VanBlon teaches the computing device of claim 19, wherein the computing device executes at a desktop computing stylus), and wherein the computing device employs a remote presentation protocol (Kerzner, col.6, lines 1-13; Momchilov, para.38). 
Claim 21 is similar in scope to claim 6, and is therefore rejected under similar rationale.
As per claim 26, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, further comprising: based on the computing device receiving tap or gesture input that indicates a request for zooming a portion of the graphical representation  (Dodge, para.34, multifinger gestures) of the virtualized application (Momchilov, para.84-86, screens from virtualization server) and prior to receiving the data: sending, by the computing device and to the server (Kerzner, col.7, lines 24-42, request for magnified data; Momchilov, para.41, 43), an indication of the tap or gesture input (Dodge, para.34, multifinger gestures), and providing, by the computing device, a bounded overlay on the display, wherein the bounded overlay includes, based on the tap or gesture input, a scaled image that provides a zoomed appearance of a bounded area of the graphical representation (Dodge, para.30, proximity zone 390; Kerzner, col.11, lines 19-32; Fig.1, overlay 120); and wherein providing the overlay is performed so as to replace the bounded overlay with the overlay (Dodge, para.30, proximity zone 390; Kerzner, col.11, lines 19-32; Fig.1, overlay 120).

Claims 13-14, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588) in view of Momchilov et al. (“Momchilov”, US 2012/0084663) and further in view of Dodge et al. (“Dodge”, US 2007/0198950).        
As per claim 13, Kerzner teaches a method comprising: 
determining, by a server (Kerzner, col.6, lines 1-29 Fig.2, server 250) and based on an input received from a computing device, an area of interest (Kerzner, col.5, lines 9-29, touch input on location 116 indicates area of interest is content element 118), that is indicative of one or more first user interface elements (Kerzner, col.5, lines 15-29, area of interest is content element 118) and wherein the input indicates that the one or more first user interface elements are for inclusion within the area of interest (Kerzner, col.5, lines 15-29, area of interest includes content element 118); 
determining, by the server, a zoom factor (Kerzner, col.4, lines 50-54, magnification factor) based on an orientation of the computing device (Kerzner, col.6, lines 44-46, col.8, lines 32-42, col.10, lines 22-23, orientation); 
sending, by the server, the area of interest and the zoom factor to the computing device (Kerzner, col.9, lines 3-14, magnification module displays selected content in magnified size), so as to enable the computing device to provide a display that includes a zoomed appearance of the one or more first user interface elements (Kerzner, col.11, lines 19-32; Fig.1, overlay 120; col.7, lines 24-42, request for magnified data; col.10, lines 38-55); and
changing, by the server, from the one or more first user interface elements to a one or more second user interface elements (Kerzner, Figs.5A-5C; col.12, line 58-col.13, line 46, overlay changes from element 512 to 522 to 532).
Although Kerzner teaches a virtual cloud server for receiving and processing data from a remote computing device (Kerzner, col.6, lines 1-29, col.10, lines 38-55, Fig.2, server 250), Kerzner does not explicitly teach the elements to be within a graphical representation of a virtualized application being remotely executed for the computing device; wherein the zoom factor is based on a screen size; and wherein each of the one or more first user interface elements and the one or more second user interface elements are associated with one or more functions of the virtualized application. Momchilov teaches a method of remotely executing applications virtual screens from virtualization server) and wherein user interface elements are associated with functions of the virtualized application (Momchilov, para.83, 86, 91-101, event notification to modify display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Momchilov’s teaching with Kerzner’s method in order to reduce the processing effort of the client.
Additionally, the method of Kerzner and Momchilov does not teach wherein the zoom factor is based on a screen size.  Dodge teaches a method of zooming on user interface elements as an overlay wherein the zoom factor is based on a screen size (Dodge, para.36, magnification based on screen size).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dodge’s teaching with the method of Kerzner and Momchilov in order to magnify content to a suitable size.
As per claim 14, the method of Kerzner, Momchilov and Dodge teaches the method of claim 13, wherein the input comprises at least one user gesture input corresponding to the area of interest (Kerzner, col.6, lines 46-62, touch area of magnification); processing, by the server, the at least one user gesture input communicating, by the server, with the computing device via a remote presentation protocol (Kerzner, col.6, lines 1-13; Momchilov, para.38). 
As per claim 16, the method of Kerzner, Momchilov and Dodge teaches the method of claim 13, wherein the zoom factor and the area of interest are based on normal screen coordinates (Kerzner, col.10, lines 45-48, user preferred portion for magnification), and wherein the method further comprises translating based on a user touching within the overlay, touch point coordinates that are within the overlay, to translated coordinates that are based on the normal coordinate location; col.10, lines 47-48; Momchilov, para.86, 90-92, location coordinates). 
As per claim 17, the method of Kerzner, Momchilov and Dodge teaches the method of claim 13, further comprising: determining, by the server, contextual user interface element information is available for the virtualized application (Kerzner, col.5, lines 9-13, location 116; col.7, lines 24-42, identify content corresponding to received input; Momchilov, para.86, 90-92, location coordinates, parent); and wherein determining the area of interest for the one or more first user interface elements is performed based on the input and the contextual user interface element information (Kerzner, col.5, lines 30-38; col.4, lines 42-62; col.9, lines 3-14, magnification area/factor, col.7, lines 24-52, content and context data magnified; Momchilov, para.86, 90-92). 
As per claim 18, the method of Kerzner, Momchilov and Dodge teaches the method of claim 13, further comprising: determining, by the server, that the input received from the computing device comprises touch point coordinates (Kerzner, col.10, lines 45-48, user preferred portion for magnification; Momchilov, para.86, 90-92, location coordinates); and determining, by the server, the area of interest based on translating the input to normal screen coordinates (Kerzner, col.5, 13-16, col.7, lines 35-42, coordinate location; col.10, lines 47-48; Momchilov, para.86, 90-92, location coordinates). 
Claim 22 is similar in scope to claim 13, and is therefore rejected under similar rationale.
Claim 23 is similar in scope to claim 18, and is therefore rejected under similar rationale.
Claim 24 is similar in scope to claim 17, and is therefore rejected under similar rationale.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588), Momchilov et al. (“Momchilov”, US 2012/0084663), Dodge et al. (“Dodge”, US 2007/0198950) and VanBlon et al. (“VanBlon”, US 2013/0219338) in view of Sadhvani et al. (“Sadhvani”, US 2014/0109004).        
As per claim 7, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 6, wherein the multi-finger tap comprises: two fingers simultaneously on the display (Dodge, para.34, multifinger gesture).  However, the method of Kerzner, Momchilov, Dodge and VanBlon does not teach wherein the two fingers comprise a first finger near a first corner of the area of interest; and a second finger near a second corner of the area of interest.  Sadhvani teaches a method of zooming on user interface elements wherein two fingers comprise a first finger near a first corner of the area of interest and a second finger near a second corner of the area of interest (Sadhvani, para.33, Fig.2A-B, region 210 is defined by fingers touching at opposite corners).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sadhvani’s teaching with the method of Kerzner, Momchilov, Dodge and VanBlon in order to ease in the selection of an area. 
As per claim 10, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, however does not teach receiving, by the computing device, a request for expansion of the overlay; and responsive to request for expansion: receiving, by the computing device, second data calculated based on the request for expansion, wherein the second data comprise a second zoom factor; retrieving, by the computing device, a second area of interest corresponding to the second data; and providing, by the computing device, an expanded overlay on the display of the computing device based on the second zoom factor and the second area of interest, wherein the expanded overlay includes a rescaled image of either the first scaled image user may modify size, shape, or location of region); and responsive to request for expansion: receiving second data calculated based on the request for expansion, wherein the second data comprise a second zoom factor (Sadhvani, para.41-43, various zoom levels); retrieving a second area of interest corresponding to the second data (Sadhvani, para.43, new selection); and providing an expanded overlay on the display of the computing device based on the second zoom factor and the second area of interest (Sadhvani, para.35, 41), wherein the expanded overlay includes a rescaled image of either the first scaled image or the second scaled image, wherein the rescaled image provides a zoomed appearance of either the first scaled image of the second scaled image (Sadhvani, para.41-43, various zoom levels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sadhvani’s teaching with the method of Kerzner, Momchilov, Dodge and VanBlon in order to adjust the preferred area of interest.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588), Momchilov et al. (“Momchilov”, US 2012/0084663) and Dodge et al. (“Dodge”, US 2007/0198950) in view of Sadhvani et al. (“Sadhvani”, US 2014/0109004).        
As per claim 15, the method of Kerzner, Momchilov and Dodge teaches the method of claim 13, however does not teach the method further comprising calculating the area of interest based on coordinate points comprising a first point defining a first corner of the area of interest and a second point defining a second corner of the area of interest. Sadhvani teaches a method of region 210 is defined by fingers touching at opposite corners).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sadhvani’s teaching with the method of Kerzner, Momchilov and Dodge in order to ease in the selection of an area.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588), Momchilov et al. (“Momchilov”, US 2012/0084663), Dodge et al. (“Dodge”, US 2007/0198950), VanBlon et al. (“VanBlon”, US 2013/0219338) and Sadhvani et al. (“Sadhvani”, US 2014/0109004) in view of Hinckley et al. (“Hinckley”, US 2013/0181902).
As per claim 8, the method of Kerzner, Momchilov, Dodge, VanBlon and Sadhvani teaches the method of claim 7, however does not teach wherein at least one of the first corner or the second corner is on a bezel of the computing device. Hinckley teaches a method for recognizing gestures wherein at least one of the first corner or the second corner is on a bezel (Hinckley, para.19, bezel gestures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Hinckley’s teaching with the method of Kerzner, Momchilov, Dodge, VanBlon and Sadhvani in order to expand the functionality of the display.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kerzner et al. (“Kerzner”, US 8,832,588), Momchilov et al. (“Momchilov”, US 2012/0084663), Dodge et al. .
As per claim 25, the method of Kerzner, Momchilov, Dodge and VanBlon teaches the method of claim 1, wherein changing the overlay from the area of interest to the second area of interest, wherein the second area of interest comprises the another scaled image (Kerzner, Figs.5A-5C; col.12, line 58-col.13, line 46, overlay changes from element 512 to 522 to 532). However, the method does not teach determining that either one of user attention or user input is required at a second area of interest. Labor teaches a method of changing focus that determines that a user attention or user input is required at a second area of interest on the display (Labor, para.46, elements brought to focus).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Labor’s teaching with the method of Kerzner, Momchilov, Dodge and VanBlon in order to notify the user of areas not visible (Labor, para.6-7).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S. M./
Sajeda Muhebbullah
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177